Citation Nr: 0611980	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected tendonitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1981 to September 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2003, a statement of the case was issued in January 
2004, and a substantive appeal was received in February 2004.  
The veteran testified at a personal hearing at the RO in 
March 2004.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

In reviewing the October 2003 VA examination, the Board finds 
that this examination is inadequate for rating purposes.  
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
although the October 2003 examiner reported that the veteran 
suffered shoulder pain with movement, the degree of any 
additional functional loss was not reported.  The veteran has 
now repeatedly claimed that her range of motion is 
functionally limited by pain in her right shoulder, including 
in her February 2004 substantive appeal, during her March 
2004 regional hearing, and through her representative's 
statements dated November 2004 and April 2006.  However, the 
October 2003 VA examination report did not include any 
information regarding any additional loss of motion or 
function due to pain.  Without such medical data, the Board 
is unable to properly apply the diagnostic criteria 
applicable to the veteran's disability.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This matter involves the issue of 
entitlement to an increased initial rating, which is a 
downstream issue from a service-connection claim.  As the 
matter is being remanded for further development, the Board 
finds it reasonable to give additional notice to expressly 
comply with the Dingess/Hartman decision.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The veteran should be scheduled for an 
appropriate examination to ascertain the 
severity of her service-connected right 
shoulder disability.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should clearly 
report limitation of motion in degrees.  
The examiner should also report (in 
degrees) the point at which pain is 
elicited on range of motion testing.  The 
examiner should also comment on whether 
there is any additional functional loss 
due to weakness, fatigue and/or 
incoordination, including during flare-
ups.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating is 
warranted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


